Citation Nr: 0620333	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  06-03 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Whether there was clear and unmistakable error (CUE) in the 
July 7, 2005 Board decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to an effective date earlier than March 16, 
1990 for service connection for heart disease.

Whether the veteran is entitled to retroactive compensation 
for service-connected heart disease during the period from 
April 1989 to March 1990, under the provisions of 38 U.S.C.A. 
§ 5110 (g).  


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

The veteran, who is the moving party in this case, challenged 
the July 7, 2005 Board decision, wherein the Board declined 
to reopen a claim of entitlement to an earlier effective date 
for the grant of service connection for heart disease.  See 
38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2005); VAOPGCPREC 01-98.

Pursuant to the veteran's motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The Board notes that in April 2006 the veteran expressed 
disagreement with the April 10, 2006 RO decision, denying his 
claim of entitlement to retroactive compensation for service-
connected heart disease, prior to March 16, 1990.  However, 
it does not appear that the RO has issued the required 
statement of case (SOC), per Manlincon v. West, 12 Vet. App. 
238 (1999) (where a claimant files a notice of disagreement 
and the RO has not issued an SOC, the Board must remand the 
matter to the RO).  Therefore, this issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDING OF FACT

The veteran has failed to allege any kind of error of fact or 
law in the July 7, 2005, Board decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the July 2005 Board decision in failing to reopen the 
claim for entitlement to an effective date earlier than March 
16, 1990 for service connection for heart disease on the 
basis of new and material evidence fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005), is not applicable to motions for revision 
of a Board decision on the grounds of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  CUE motions are not 
claims or applications for VA benefits.  Therefore, duties 
associated with such claims or applications are inapplicable, 
including notification under 38 U.S.C.A. § 5103(a) of the 
existence of evidence which might complete a claimant's 
application for benefits; and VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411 (c) and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).

A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.



Background

The veteran's case is before the Board pursuant to a motion 
for revision of a July 7, 2005 Board decision on the grounds 
of clear and unmistakable error (CUE), per 38 C.F.R. § 
20.1400 (2005).  The July 2005 Board decision declined to 
reopen the claim of entitlement to an effective date earlier 
than March 16, 1990 for service connection for heart disease 
on the basis of new and material evidence.

The complex procedural history of this case reflects that, in 
September 1999, the Board awarded the veteran an earlier 
effective date of March 21, 1991 for the grant of service 
connection for heart disease.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (the Court), and in a June 2002 Memorandum Decision, 
the Court reversed the September 1999 Board decision and 
remanded the case back to the Board for the assignment of an 
effective date of March 16, 1990 for the grant of service 
connection for heart disease.  Subsequently, a July 2002 
Board decision and an August 2002 Regional Office (RO) 
decision implemented the Court's award.  

The veteran filed with the Board several motions for 
reconsideration of the July 2002 Board decision, which were 
denied by a Deputy Vice Chairman of the Board in September 
2002, January 2003 and March 2003.  The veteran then appealed 
these denials and, in an August 2003 decision, the Court 
dismissed the veteran's appeal.  The Court found that it did 
not have jurisdiction over the matter as there was no 
remaining case or controversy.  It was noted that the July 
2002 Board decision was simply implementing the Court's own 
ruling in the June 2002 Court decision.  That ruling, in 
turn, was not appealed to the Court of Appeals for the 
Federal Circuit and thus it became final.  

In December 2003, the veteran submitted a claim to the RO to 
reopen the claim of entitlement to an earlier effective date 
prior to March 16, 1990 (the effective date established by 
the Court) for service connection for arteriosclerotic heart 
disease.  In a May 2004 rating decision, the RO declined to 
reopen the claim.  The veteran perfected his appeal to the 
Board and, in a July 7, 2005 decision, the Board also 
declined to reopen the previously denied claim for an 
effective date earlier than March 16, 1990 for the grant of 
service connection for heart disease.

Subsequently, the veteran filed motions for reconsideration 
of the July 7, 2005 Board decision, which were denied by a 
Deputy Vice Chairman in November 2005 and April 2006.  
Thereafter the veteran's argument was construed as a motion 
to revise the Board's decision of July 7, 2005 on the basis 
of clear and unmistakable error. 

Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated in accordance with the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied."); 66 Fed. Reg. 35,902-35,903 (effective July 10, 
2001).

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "'corrects"' an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

Analysis

"It must be remembered that clear and unmistakable error is 
a very specific and rare kind of error." Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  CUE is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

A valid claim for CUE requires some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on it face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

The veteran has submitted several statements in support of 
his CUE motion pertaining to the July 7, 2005 Board decision 
and the most cogent argument is found in a January 2006 
statement and its attachments.  Specifically, the veteran 
indicates that he is not challenging the actual effective 
date of March 16, 1990 for his service connection for heart 
disease, as established by the Court in the June 2002 
decision.  He is, in effect, requesting a reopening of his 
claim on the grounds that he is entitled to retroactive 
compensation of at least one year prior to the effective date 
assigned by the Court, under the 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114.  He asserts that such award should be 
given as, at or about the time service connection was 
established, there was a liberalizing law allowing the award.  
He further notes that he had beriberi heart disease in 1945 
which is related to the current heart disease, that he is a 
former prisoner of war, and that his eligibility under a 
liberalizing law was established in 1944/1945 by the 
September 13, 1999 Board decision.

These assertions have been carefully considered but, insofar 
as they pertain to an argument of CUE in the July 7, 2005 
Board decision, the Board finds that the moving party's 
argument of CUE is entirely without merit.  The provisions of 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 do not apply to 
this case as there was no liberalizing law or VA 
administrative issue regarding the effective date of service 
connection for arteriosclerotic heart disease in former 
prisoners of war prior to March 16, 1990, which would warrant 
the assignment of an earlier effective date.  Under 38 C.F.R. 
§ 3.400, the effective date for a grant of service connection 
for a disability is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  Pursuant to 
the governing law and regulations, the Court in the June 2002 
Memorandum decision, assigned the effective date of March 16, 
1990, finding that this date, the date of claim, was later 
than the date entitlement arose.  In this regard, the June 
2002 Memorandum decision by the Court is final since it was 
not appealed to the Court of Appeals for the Federal Circuit, 
and the Board lacks jurisdiction to review a final decision 
by the Court, per Browden v. Brown, 5 Vet. App. 268 (1993).

The July 2005 Board decision clearly and correctly stated 
that there were only two exceptions to the rule of finality: 
CUE or reopening based on new and material evidence.  Other 
than his own assertions and arguments, the veteran did not 
submit at that time new and material evidence which would 
have allowed a reopening of the claim.  As the Board 
correctly noted, even if he had, such would not provide for 
an effective date earlier than March 16, 1990, since the date 
of reopening of the claim would necessarily be later than the 
original or initial claim.  The Board decision noted further 
that the veteran had not argued that there was CUE in prior 
decisions.  Moreover the Board was precluded from considering 
an argument that there was CUE in the Court decision that 
fixed the effective date at issue in this case.  Winsett v. 
Principi, 341 F.3d 1329 (Fed. Cir. 2003); 38 C.F.R. § 
20.1400(b).  

The veteran has not reasonably raised a claim of CUE with 
respect to any matter decided in the July 7, 2005 Board 
decision.  His claim is not valid because he has made no 
specific contention of how the law or facts in existence at 
the time of the July 7, 2005 Board decision was either not 
considered or misapplied.  In this regard, his argument that 
the applicable law, as related to liberalizing laws, was not 
properly applied at the time of the July 2005 Board decision 
has no merit.  He is, in essence, asking the Board to apply a 
law that cannot be applied to his case, and such request can 
never rise to the stringent definition of CUE.  See Fugo, 
supra.

The veteran has also argued that the Board erred in failing 
to adjudicate the specific issue of whether he was entitled 
to retroactive compensation during the one year period prior 
to the March 16, 1990 effective date of the grant of service 
connection.  He has made clear in a number of submissions 
that he does accept without reservation the assignment of 
March 16, 1990 as the correct effective date of his award, 
but argues that the matter of retroactive compensation is an 
entirely separate matter, warranting an adjudicative 
determination.  The Board agrees, but notes that since this 
very specific and limited issue had not been developed for 
appellate review, the failure to address it in the July 2005 
decision does not arise to meet the definition of error.  As 
noted below, such issue is being remanded to the regional 
office for initial consideration.

In sum, nothing undebatable or outcome determinative in the 
record available to the Board is cited in supporting CUE.  
Because the appellant has failed to reasonably raise a valid 
CUE claim with respect to the July 7, 2005 Board decision, 
there is no need to address the issue of CUE with respect to 
this decision on the merits.  Fugo, 6 Vet. App. at 45.  
Accordingly, the claim is dismissed due to the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). See also Simmons v. Principi, 17 Vet. App. 
104, 111-15 (2003) (holding that in asserting CUE, where the 
claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny).


ORDER

The motion that a July 7, 2005 Board decision should be 
revised or reversed on the grounds of CUE is dismissed.


REMAND

As noted above, the veteran has filed a claim of entitlement 
to retroactive compensation for his service-connected heart 
disease.  He has made these arguments in support:  That he 
accepts as correct the date of March 16, 1990 that the Court 
held to be the effective date of the grant of service 
connection for heart disease; that the Court found that he 
was entitled to VA benefits for heart disease in November 
1988; and that the provisions of 38 U.S.C.A. § 5110 (g), if 
properly applied, permit an award of compensation for the 
period beginning April 1, 1989 to March 16, 1990.  This claim 
was denied by the RO in April 2006 and a timely notice of 
disagreement followed.  This issue must be remanded for the 
issuance of the required SOC, per Manlincon, supra.  

The veteran should be given the opportunity to present 
argument and/or evidence to support his claim that the 
provisions of 38 U.S.C.A. § 5110(g) would permit the award of 
retroactive compensation, prior to the effective date of 
claim.  Further, all applicable duties of notification and 
assistance under the VCAA must be fulfilled.

Following his receipt of an SOC, the veteran must submit a 
timely substantive appeal in order for the Board to have 
complete jurisdiction over this claim.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300 to 20.306 
(2005).  Absent a notice of disagreement, an SOC, and a 
substantive appeal of record, the Board does not have such 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997).  Accordingly, 
the claim is REMANDED for the following action:

1.  As the veteran submitted a notice 
of disagreement with respect to the 
April 2006 rating decision denying 
entitlement to retroactive compensation 
for service-connected heart disease, 
during the period from April 1, 1989 to 
March 16, 1990, the RO should issue a 
statement of the case, per Manlincon v. 
West, 12 Vet. App. 238 (1999).  In the 
SOC, the RO should also advise the 
veteran of the laws and regulations 
pertinent to the claim, and apprise him 
of his appellate rights and 
responsibilities regarding the 
perfection of an appeal of the matter.  
The RO should allow the appellant the 
requisite period of time for a 
response.

2.  To ensure compliance with the VVAA, a 
letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 
2005), the need for additional evidence 
regarding his claim(s).  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim(s), notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  If, and only if, the veteran 
thereafter perfects a substantive 
appeal on the issue set forth above, 
the RO should then return the claims 
files to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


